BERRY, J.
The appellant was convicted in the district court of Nolan county for the offense of auto theft, and his punishment assessed at confinement in the penitentiary for a term of four yeaTs and six months.
The record is before us without any bills of exception, and there is nothing for us to review except the sufficiency of the evidence to support the verdict. Appellant contends that there is no evidence connecting him with the original taking of the car. Without deeming it necessary to detail the facts, we think it sufficient to say that we have carefully reviewed same, and the circumstances seem to us overwhelmingly to the effect that *663the jury was warranted in concluding that the appellant was guilty of the original taking.
In his brief, appellant complains at the court’s action in permitting the state to prove that the witness Jones saw appellant’s brother driving a new Hodge car on or about August 25,1922, and that the appellant’s brother did not own such car. As above stated, the record contains no bills of exception, and it is manifest under the practice in this state that we are without authority to review the question of the admissibility of this testimony, in the absence of an objection to the same duly preserved by a bill of exception.
Finding no error in the record, it is our opinion that the judgment should be in all things affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.